 


114 HR 2043 IH: Diagnostic Imaging Services Access Protection Act of 2015
U.S. House of Representatives
2015-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2043 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2015 
Mr. Olson (for himself, Ms. McCollum, Mr. Roskam, and Mr. Nunes) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to ensure the continued access of Medicare beneficiaries to diagnostic imaging services, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Diagnostic Imaging Services Access Protection Act of 2015. 2.FindingsCongress finds the following:
(1)Significant reimbursement cuts to the Medicare physician fee schedule should be based on detailed empirical analysis data. (2)On multiple occasions since 2011, Congress has requested the Centers for Medicare & Medicaid Services (CMS) to provide the data used to establish its 2012 multiple procedure payment reduction to the professional component of imaging services.
(3)CMS never provided the requested data to Congress. (4)Enactment of section 220(i) of Public Law 113–93 on April 1, 2014, mandates the disclosure of CMS data used to determine its 2012 multiple procedure payment reduction to the professional component of imaging services.
(5)CMS acknowledged its responsibility to disclose this data in the Calendar Year 2015 Medicare Physician Fee Schedule Notice of Proposed Rule Making (NPRM) released on July 11, 2014, as well as in a letter from the Administrator on August 18, 2014. (6)To date, CMS has not complied with the statutory mandate provided for in section 220(i) of Public Law 113–93.
3.Medicare payment for imaging servicesSection 1848(b)(4) of the Social Security Act (42 U.S.C. 1395w–4(b)(4)) is amended by adding at the end the following new subparagraph:  (E)Elimination of application of multiple procedure payment reduction (i)In generalThe Secretary shall not apply a multiple procedure payment reduction policy to the professional component of imaging services—
(I)furnished on a date that is more than 60 days after the date of the enactment of this subparagraph and in the year in which this subparagraph is enacted; or (II)furnished in any subsequent year that is prior to a year in which the Secretary conducts and publishes, as part of the Medicare Physician Fee Schedule Proposed Rule for a year, the empirical analysis described in clause (ii).
(ii)Empirical analysis describedThe empirical analysis described in this clause is an analysis of the Resource-Based Relative Value Scale (commonly known as the RBRVS) Data Manager information that is used to determine what, if any, efficiencies exist within the professional component of imaging services when two or more studies are performed on the same patient on the same day. Such empirical analysis shall include— (I)work sheets and other information detailing which physician work activities performed given the typical vignettes were assigned reduction percentages of 0, 25, 50, 75 and 100 percent;
(II)a discussion of the clinical aspects that informed the assignment of the reduction percentages described in subclause (I); (III)an explanation of how the percentage reductions for pre-, intra- and post-service work were determined and calculated; and
(IV)a demonstration that the Centers for Medicare & Medicaid Services has consulted with practicing radiologists to gain knowledge of how radiologists interpret studies of multiple body parts on the same individual on the same day..  